Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both apertures and gasket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-7 objected to because of the following informalities:  
Regarding claims 2-7; the preamble of the claims must be changed to “The device combining the shredder and the container of claim 1”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 14-16 the phrase “the outer cap member being rotatably retained by a plurality of inwardly directed flanges engaging a stationary inner cap ledge, allowing the outer cap to rotate while preventing the outer cap from disengaging from the stationary inner cap; a secondary gasket surrounding a cylindrically shaped stationary inner cap” render the claim indefinite because it is unclear what is the different between “the stationary inner cap” and “a cylindrically shaped stationary inner cap”;
As best understood and for the purpose of the examination the Examiner interpreted “the stationary inner cap” is the same as “a cylindrically shaped stationary inner cap”.
Claim 2-7 are rejected because they depend from claim 1.

Regarding claim 2, in line 3 the phrase “the cap” render the claim indefinite because it is unclear if “the cap” refers to “a rotatable spherical frustum outer cap member”, “an outer cap” or “an inner cap” that recited in claim 1 which claim 2 depend from.
As best understood and for the purpose of the examination the Examiner interpreted “the cap” is the same as “a rotatable spherical frustum outer cap member” that recited in claim 1 which claim 2 depend from.
Regrading claim 6, in line 4 the phrase “which it can be shaken” render the claim indefinite because it is unclear what “it” refers to.
As best understood and for the purpose of the examination the Examiner interpreted “which it can be shaken” as “which the container can be shaken”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Teller (US10779683B1).
Regarding claim 1, Galaviz discloses a device combining a shredder (fig.1: (22) and (32)) and a container (fig.1: (34)) to store, shred and enable discharge of shredded cannabis or similar dry material (abstract and paragraphs 0021-0026), comprising:
a hollow frustum container chamber member (fig.1: (34)) comprised of a cylindrical side wall comprising an inner surface and an outer perimeter, a closed bottom and an open top aperture comprising a radial threaded collar (fig.1: the top threaded collar of the element (34) (paragraph 0020); 
a rotatable outer cap member (fig.1: (22) and (26)) comprising a cylindrical side wall, the cap member further comprising: 
an upper integral cover plate (fig.1: (22)) disposed in a plane parallel to the container bottom comprising a plurality of apertures (paragraph 0025), further comprising a plurality of pyramid shaped members facing the container (paragraphs 0031-0032: the cutting teeth of the elements (22) and (32) designed to be more pointed” pyramid shaped”); 
a top lid (fig.1: (26)) disposed in a plane parallel to the container member bottom; a lid gasket disposed between the top lid and the upper integral cover plate (paragraph 0030: airtight sealing means); 
a cylindrically shaped stationary inner cap (fig.1: (32)) comprising a plurality of pyramid shaped members facing the cover plate disposed in close proximity to the cover plate pyramid shaped members (paragraphs 0031-0032: the cutting teeth of the elements (22) and (32) designed to be more pointed” pyramid shaped”); 
Galaviz does not explicitly disclose a secondary gasket surrounding a cylindrically shaped stationary inner cap

however; Galaviz is concerned about controlling the air flow in the lower section (30; i.e 32) in order to maintain the moisture of the ground material as desired (paragraphs 0006 and 0028);
Galaviz discloses a lid gasket disposed between the top lid and the upper integral cover plate (paragraph 0030: airtight sealing means);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Galaviz to provide a secondary gasket surrounding a cylindrically shaped stationary inner cap in order to in order to maintain the moisture of the ground material as desired, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
and wherein the shredding of the cannabis is accomplished by the pyramid shaped members when rotating the outer cap with relation to the stationary inner cap (paragraphs 0031-0032).  


Galaviz does not explicitly disclose a plurality of inwardly directed flanges engaging a stationary inner cap ledge, allowing the outer cap to rotate while preventing the outer cap from disengaging from the stationary inner cap.

	Teller teaches a device combining a shredder (figs.1-2: (20) and (31)) and a container (figs.1-2: (10)) to store, shred and enable discharge of shredded cannabis or similar dry material (col.3 line 21-col.4 line 5), comprising:
a hollow spherical frustum container chamber member (figs.1-3 and 6: (10)) comprised of a spherical side wall comprising an inner surface and an outer perimeter, a closed bottom and an open top aperture;
a rotatable spherical frustum outer cap member (figs.1-2: (31)) comprising a spherical side wall, the cap member further comprising:
a rotatable outer cap member (figs.1-2: (31)) comprising 
an upper integral cover plate (figs.2 and 5: (40)) disposed in a plane parallel to the container bottom comprising a plurality of teeth shaped members (figs.1 and 5: (42)) facing the container (figs.1-3 and 6: (10)); 
a top lid (fig.1: the top lid of the elements (31)) disposed in a plane parallel to the container member bottom; 

the outer cap (figs.1-3: (31)) member being rotatably retained by an inner cap ledge (fig.3: the ledge of the elements (32)) engaging a plurality of inwardly directed flanges (figs.4 and 8: (25)) of a stationary inner cap (figs.1-4: (20)) allowing the outer cap to rotate while preventing the outer cap from disengaging from the stationary inner cap (col.4 lines 25-38); and wherein the shredding of the cannabis is accomplished by the pyramid shaped members when rotating the outer cap with relation to the stationary inner cap (col.7 lines 25-37).  

Both of the prior arts of Galaviz and Teller are related to herbs grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Galaviz by the connection mechanism having a plurality of inwardly directed flanges engaging an inner cap ledge which allowing the outer cap to rotate while preventing the outer cap from disengaging from the stationary inner cap as taught by Teller; thereby having a plurality of inwardly directed flanges engaging a stationary inner cap ledge, allowing the outer cap to rotate while preventing the outer cap from disengaging from the stationary inner cap, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Galaviz does not disclose a hollow spherical frustum container chamber member comprised of a spherical side wall; a rotatable spherical frustum outer cap member comprising a spherical side wall, 
However, the Applicant does not disclose any disclose any benefit for a hollow spherical frustum container chamber member comprised of a spherical side wall; and a rotatable spherical frustum outer cap member comprising a spherical side wall;
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the container chamber member and the rotatable outer cap member of the grinder of Galaviz, including a hollow spherical frustum container chamber member comprised of a spherical side wall; and a rotatable spherical frustum outer cap member comprising a spherical side wall, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Or an alternative rejection:

Both of the prior arts of Galaviz and Teller are related to herbs grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Galaviz to have  a hollow spherical frustum container chamber member comprised of a spherical side wall; a rotatable spherical frustum outer cap member comprising a spherical side wall cap as taught by Teller, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Galaviz discloses the hollow container chamber member further comprises a plurality of ribs (fig.1: see the vertical ribs of the element (34)) projecting outwardly disposed on the outer perimeter of the container chamber; 
the cap member further comprises a plurality of indentations (fig.1: see the indentations of the element (26)) disposed on the outer perimeter of the cap, wherein the plurality of the ribs and the plurality of indentations facilitate a user to have a firm grip on both, the outer cap member and the container member when rotating the outer cap during the shredding process (col.5 lines 25-32).  

Also, Teller teaches the hollow spherical frustum container chamber member further comprises a plurality of ribs (fis.3: (121)) projecting outwardly disposed on the outer perimeter of the container chamber; 
the cap member further comprises a plurality of indentations (fig.1: (311)) disposed on the outer perimeter of the cap, wherein the plurality of the ribs and the plurality of indentations facilitate a user to have a firm grip on both, the outer cap member and the container member when rotating the outer cap during the shredding process (col.5 lines 25-32).  

Regarding claim 6, Galaviz discloses wherein when the cap member (figs.1: (22) and (26)) and the container member (figs.1-2: (34)) are turned with the cap lid being pointed down (the grinder of Galaviz can be turned with the cap lid being pointed down), 
the cannabis contained within the container member can fall down via gravity into the inner cap where it can be shaken out via the plurality of the apertures (paragraph 0025: the holes of the elements (22)) of the upper integral cover plate (the grinder of Galaviz can be shaken).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Teller (US10779683B1) as applied to claim 1 above, and further in view of Jar Safe – Child “JSC” (first available date 11/15/2019; see page 8).
Regarding claim 2, Galaviz discloses the radial threaded collar of the container chamber (fig.1: the top threaded collar of the element (34) (paragraph 0020)).
Galaviz in view of Teller does not disclose a childproof tab disposed on the radial threaded collar of the container chamber, wherein the childproof tab must be pushed down to allow the cap to be threadably disengaged from the container chamber

JSC discloses herbs apparatus (page 1); comprising: 
a childproof tab disposed on a radial threaded collar of a container chamber, wherein the childproof tab must be pushed down to allow a cap to be threadably disengaged from the container chamber (page 1).

Both of the prior arts of Galaviz and JSC are related to herbs apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Galaviz in view Teller of to have  a childproof tab disposed on a radial threaded collar of a container chamber, wherein the childproof tab must be pushed down to allow a cap to be threadably disengaged from the container chamber as taught by JSC in order to keep the ground material away from curious kids and pets (:JSC: page 1), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Teller (US10779683B1) as applied to claim 1 above, and further in view of Season Serve Marinator Container “SSMC” (first available date 05/11/2018; see page 3).

Regarding claim 4, Galaviz in view of Teller does not disclose wherein a plurality of inwardly directed bumps on the inner surface of the container prevent cannabis stored on the container from sticking to the walls of the container.  

SSMC disclose a season container (page 1), comprising:
wherein a plurality of inwardly directed bumps on the inner surface of the container prevent season stored on the container from sticking to the walls of the container (page 3: allow the material to flow).  
Both of the prior arts of Galaviz and SSMC are related to herbs apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Galaviz in view Teller of to have  wherein a plurality of inwardly directed bumps on the inner surface of the container prevent season stored on the container from sticking to the walls of the container as taught by SSMC, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Teller (US10779683B1) as applied to claim 1 above, and further in view of Pagan (US20200187717A1).
Regarding claim 5, Galaviz in view of Teller does not disclose wherein the inner cap includes a partial funnel shape to help direct cannabis into the pyramid shaped members for more efficient shredding.  

Pagan disclose herbs grinder; comparing:
a funnel (fig.1: (110A)) having a partial funnel shape (fig.10A3: the funnel shape between the elements (1218A)) to help direct the material (paragraphs 0062, 0068 and 0072).
Both of the prior arts of Galaviz and Pagan are related to herbs apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner cap of the grinder of Galaviz in view Teller of to have a partial funnel as taught by Pagan in order to help drop the material ( Pagan: paragraph 0068); thereby disclose wherein the inner cap includes a partial funnel shape to help direct cannabis into the pyramid shaped members for more efficient shredding, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Teller (US10779683B1) as applied to claim 1 above, and further in view of Blow Molding vs. Injection Molding “BMIM” (publish date 09/18/2018, see page 2).

 Regarding claim 7, Galaviz disclose wherein the container is made of opaque blow (fig.1).
Galaviz in view of Teller does not disclose the container is made of opaque blow molded plastic and the cap member is made of injection molded polycarbonate

BMIM teaches using the blow molded and the of injection molded plastic to manufacturing plastic parts;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Galaviz in view Teller of to have the blow molded and the of injection molded plastic to manufacturing plastic parts as taught by BMIM; thereby having the container is made of opaque blow molded plastic and the cap member is made of injection molded polycarbonate, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

wherein the container is made of opaque blow molded plastic and the cap member is made of injection molded polycarbonate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725